[exhibit101_sunsetgardner001.jpg]
LOAN MODIFICATION AGREEMENT This Loan Modification Agreement (hereinafter “the
Agreement”) is made July 20, 2020, by and between SUNSET & GARDNER INVESTORS
LLC, a Colorado limited liability company (hereinafter “Borrower”) and LONE OAK
FUND, LLC, a California limited liability company (hereinafter “Lender”) with
respect to the following: RECITALS A. On October 26, 2018, Lender funded a loan
(the “Loan”) to Borrower in the original principal amount of $8,700,000.00. B.
The Loan is evidenced by that certain Promissory Note dated October 18, 2018,
executed by Borrower and payable to Lender in the principal sum of $8,700,000.00
(the “Note”). The Note is secured by a Deed of Trust with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated October 18, 2018,
executed by Borrower as Trustor for the benefit of Lender as Beneficiary, and
recorded on October 29, 2018 as Instrument No. 20181094158 in Official Records
of Los Angeles County, California (the “Deed of Trust”). The Deed of Trust
presently encumbers that certain real property (the “Mortgaged Property”)
situated in the City of Los Angeles, County of Los Angeles, State of California,
described as follows: PARCEL 1: (PARCEL NO. 5550-013-022) THAT PORTION OF THE”
LOS ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE”, AS SHOWN ON PLAT OF “A,
GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK I PAGE 20 OF MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE WESTERLY LINE OF LOT 2 OF SAID “A”, GARDNER’S WEST
OF HOLLYWOOD SUBDIVISION”, DISTANT NORTHERLY THEREON 122.90 FEET FROM THE
SOUTHWESTERLY CORNER OF SAID LOT; THENCE EASTERLY ALONG A LINE DRAWN PARALLEL
WITH THE NORTHERLY LINE OF THE LOT TO THE INTERSECTION OF SAID PARALLEL LINE
WITH THE NORTHWESTERLY LINE OF THE SAID LOS ANGELES AND PACIFIC RAILWAY AND THE
TRUE POINT OF BEGINNING; THENCE NORTHASTERLY Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner002.jpg]
ALONG THE SAID NORTHWESTERLY LINE TO A LINE PARALLEL WITH AND 50.00 FEET
SOUTHERLY MEASURED AT RIGHT ANGLES FROM THE SOUTHERLY LINE OF THE LAND CONVEYED
TO THE LOS ANGELES CITY SCHOOL DISTRICT OF LOS ANGELES COUNTY, BY DEED RECORDED
IN BOOK 3510 PAGE 287, OF OFFICIAL RECORDS; THENCE SOUTHEASTERLY ALONG A LINE
DRAWN AT RIGHT ANGLES FROM SAID NORTHWESTERLY LINE TO THE CENTERLINE OF SAID
RAILWAY; THENCE SOUTHWESTERLY ALONG SAID CENTERLINE TO A LINE DRAWN AT RIGHT
ANGLES FROM SAID NORTHWESTERLY LINE AND WHICH PASSES THROUGH THE TRUE POINT OF
BEGINNING;THENCE NORTHWESTERLY THEREON TO THE SAID TRUE POINT OF BEGINNING.
PARCEL 2: (PARCEL NO. 5550-013-0 19) THAT PORTION OF THE LOS ANGELES AND PACIFIC
RAILWAY, 35 FEET WIDE, AS SHOWN ON PLAT QF”A GARDNER’S WEST OF HOLLYWOOD
SUBDIVISION”, IN TI-lB CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK I PAGE 20 OF MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST
CORNER OF LOT 2 OF SAID “A, GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”; THENCE
NORTH ALONG THE WEST LINE OF SAID LOT, A DISTANCE OF 122.90 FEET;THENCE EAST
PARALLEL WITH THE SOUTH LINE OF SAID LOT TO THE NORTHWESTERLY LINE OF SAID LOS
ANGELES AND PACIFIC RAILWAY AND THE TRUE POINT OF BEGINNING; THENCE
SOUTHEASTERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO SAID NORTHWESTERLY LINE TO
THE CENTERLINE OF SAID RAILWAY; THENCE SOUTHWESTERLY ALONG SAID CENTERLINE TO
THE EASTERLY PROLONGATION OF THE SOUTH LINE OF SAID LOT 2; THENCE WESTERLY ALONG
SAID PROLONGATION TO THE NORTHWESTERLY LINE OF SAID RAILWAY; THENCE
NORTHEASTERLY ALONG SAID NORTHWESTERLY LINE TO THE TRUE POINT OF BEGINNING.
PARCEL 3: (PARCEL NO. 5550-013-0 15) THAT PORTION OF LOT 2 OF “A, GARDNER’S WEST
OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK I PAGE 20 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING AT
THE SOUTHWEST CORNER OF SAID LOT; THENCE NORTH ALONG THE WEST LINE OF SAID LOT,
122.90 FEET; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID LOT TO A POINT IN
THE NORTHWESTERLY LINE OF LOS ANGELES AND PACIFIC RAILWAY RIGHT OF WAY; THENCE
IN A SOUTHWESTERLY DIRECTION ALONG THE NORTHWESTERLY LINE OF SAID RIGHT OF WAY
TO THE SOUTHEAST CORNER OF SAID LOT; THENCE WEST ALONG THE SOUTH LINE OF SAID
LOT TO THE POINT OF BEGINNING. PARCEL 4: (PARCEL NO. 5550-013-014) THAT PORTION
OF LOT 2 OF ‘A, GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, TN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
1,PAGE 20 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS: // 2 Bdrrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner003.jpg]
BEGINNING AT A POINT IN THE WESTERLY LINE OF LOT 2, DISTANT NORTHERLY THEREON,
122.90 FEET FROM THE SOUTHWESTERLY CORNER OF SAID LOT; THENCE FROM SAID POINT OF
BEGINNING, EASTERLY ALONG A LINE DRAWN PARALLEL WITH THE NORTHERLY LINE OF SAID
LOT TO THE INTERSECTION OF SAID PARALLEL WITH THE WESTERLY LINE OF THE RIGHT OF
WAY OF THE PACIFIC ELECTRIC RAILROAD; THENCE NORTHEASTERLY ALONG SAID WESTERLY
LINE OF SAID RIGHT OF WAY TO ITS INTERSECTION WITH A LINE DRAWN PARALLEL WITH
AND DISTANT 50 FEET SOUTHERLY AT RIGHTS ANGLES FROM THE SOUTHERLY LINE OF THE
LAND CONVEYED TO THE LOS ANGELES CITY SCHOOL DISTRICT OF LOS ANGELES COUNTY, BY
DEED RECORDED IN BOOK 3510, PAGE 287, OF OFFICIAL RECORDS OF SAID COUNTY; THENCE
WESTERLY ALONG SAID LAST MENTIONED PARALLEL LINE TO A POINT IN THE WESTERLY LINE
OF SAID LOT 2; THENCE SOUTHERLY ALONG SAID WESTERLY LINE 80 FEET, MORE OR LESS,
TO THE POINT OF BEGINNING. PARCEL 5: (PARCEL NO. 5550-013-02 1) THAT STRIP OF
LAND (THE “STRIP’), THIRTY-FIVE FEET (35’) WIDE, MARKED “LOS ANGELES PACIFIC
RAILWAY” BEING A PART OF SECTION 9, TOWNSHIP I SOUTH, RANGE 14 WEST, SAN
BERNARDINO BASE AND MERIDIAN AND SHOWN AS EXTENDING NORTHEAST FROM THE NORTH
LINE OF SUNSET BOULEVARD TO THE WEST LINE OF VISTA STREET ON THE MAP OF A.
GARDNER’S WEST OF HOLLYWOOD SUBDIVISION, RECORDED IN BOOK 1, PAGE 20 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF LOS ANGELES, STATE OF CALIFORNIA, AND ON
THE MAP OF A. GARDNER TRACT RECORDED IN BOOK 6, PAGE 107 OF MAPS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY BEING A RESUBDI VISION OF LOTS I, 3, AND 4
OF A. GARDNER’S WEST OF HOLLYWOOD SUBDIVISION AS RECORDED IN MAP BOOK I, PAGE 20
OF MAPS. EXCEPTING THEREFROM THAT PORTION OF THE “LOS ANGELES PACIFIC RAILWAY”
STREP OF LAND (35 FEET WIDE) A SHOWN ON THE MAP OF A GARDNER TRACT, IN THE CITY
OF LOS ANGELES,COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, RECORDED IN BOOK 6,
PAGE 107 OF MAPS. IN THE OFFICE OF THE COUNTY RECORDED OF SAID COUNTY, DESCRIBED
AS FOLLOWS: BEGINNING AT THE MOST WESTERLY CORNER OF LOT 1, IN BLOCK 1 OF SAID
A. GARDNER TRACT; THENCE EASTERLY ALONG THE SOUTHERLY LINE OF SAID LOT I A
DISTANCE OF 110.92 FEET;THENCE NORTHERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO
SAID SOUTHERLY LINE, TO THE SOUTHEASTERLY LINE OF SAID “LOS ANGELES PACIFIC
RAILWAY” STRIP OF LAND (35 FEET WIDE)AND THE TRUE POINT OF BEGINNING; THENCE
NORTHWESTERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE, TO
THE CENTERLINE OF SAID STRIP OF LAND; THENCE NORTHEASTERLY ALONG SAID CENTER
LINE TO LINE DRAWN AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE FROM THE MOST
NORTHERLY CORNER OF SAID LOT 1; THENCE SOUTHEASTERLY ALONG SAID LINE SO DRAWN,
TO SAID MOST NORTHERLY CORNER; THENCE SOUTHWESTERLY ALONG SAID SOUTHEASTERLY
LINE OF SAID STREP OF LAND TO THE TRUE POINT OF BEGINNING. ALSO EXCEPTING
THEREFROM THAT PORTION OF THE “LOS ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE”,
AS SHOWN ON PLAT OF “A. GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK I, PAGE 20 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS: 3 — Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner004.jpg]
________________ BEGINNING AT A POINT IN THE WESTERLY LINE OF LOT 2 OF SAID A.
GARDNER’S WEST OF HOLLYWOOD SUBDIVISION, DISTANT NORTHERLY THEREON 122.90 FEET
FROM THE SOUTHWESTERLY CORNER OF SAID LOT; THENCE EASTERLY ALONG A LINE DRAWN
PARALLEL WITH THE NORTHERLY LINE OF THE LOT, TO THE INTERSECTION OF SAID
PARALLEL WITH THE NORTHWESTERLY LINE OF THE SAID LOS ANGELES AND PACIFIC RAILWAY
AND THE TRUE POINT OF BEGINNING; THENCE NORTHEASTERLY ALONG THE SAID
NORTHWESTERLY LINE TO A LINE PARALLEL WITH AND 50.00 FEET SOUTHERLY, MEASURED AT
RIGHT ANGLES, FROM THE SOUTHERLY LINE OF THE LAND CONVEYED TO THE LOS ANGELES
CITY SCHOOL DISTRICT OF LOS ANGELES COUNTY BY DEED RECORDED IN BOOK 3510, PAGE
287 OF OFFICIAL RECORDS; THENCE SOUTHEASTERLY ALONG A LINE DRAWN AT RIGHT ANGLES
FROM SAID NORTHWESTERLY LINE TO THE CENTER LINE OF SAID RAILWAY; THENCE
SOUTHWESTERLY ALONG SAID CENTER LINE TO A LINE DRAWN AT RIGHT ANGLES FROM SAID
NORTHWESTERLY LINE AND WHICH PASSES THROUGH THE TRUE POINT OF BEGINNING; THENCE
NORTHWESTERLY THEREON TO THE SAID TRUE POINT OF BEGINNING. ALSO EXCEPTING
THEREFROM THAT PORTION OF THE LOS ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE, AS
SHOWN ON PLAT OF “A. GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 1 ,PAGE 20 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF LOT 2 OF SAID “A,
GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”; THENCE NORTH ALONG THE WEST LINE OF
SAID LOT, A DISTANCE OF 122.90 FEET;THENCE EAST PARALLEL WITH THE SOUTH LINE OF
SAID LOT TO THE NORTHWESTERLY LINE OF SAID LOS ANGELES AND PACIFIC RAILWAY AND
THE TRUE POINT OF BEGINNING; THENCE SOUTHEASTERLY ALONG A LINE DRAWN AT RIGHT
ANGLES TO SAID NORTHWESTERLY LINE TO THE CENTER LINE OF SAID RAILWAY; THENCE
SOUTHWESTERLY ALONG SAID CENTER LINE TO THE EASTERLY PROLONGATION OF THE SOUTH
LINE OF SAID LOT 2: THENCE WESTERLY ALONG SAID PROLONGATION TO THE NORTHWESTERLY
LINE OF SAID RAILWAY; THENCE NORTHEASTERLY ALONG SAID NORTHWESTERLY LINE TO THE
TRUE POINT OF BEGINNING. ALSO EXCEPTING THEREFROM THAT PORTION OF THE LOS
ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE, AS SHOWN ON PLAT OF “A. GARDNER’S
WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS ANGELES. COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED EN BOOK 1, PAGE 20 OF MAPS. IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE MOST WESTERLY CORNER OF LOT I OF SAID “A. GARDNER’S WEST OF
HOLLYWOOD SUBDIVISION”; THENCE EASTERLY ALONG THE SOUTH LINE OF SAID LOT I, A
DISTANCE OF 60.92 FEET; THENCE NORTHERLY ALONG, A LINE DRAWN AT RIGHT ANGLES TO
SAID SOUTH LINE TO THE SOUTHEASTERLY LINE OF SAID LOS ANGELES AND PACIFIC
RAILWAY AND THE TRUE POINT OF BEGINNING; THENCE NORTHWESTERLY ALONG A LINE DRAWN
AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE, TO THE CENTER LINE OF SAID RAILWAY;
THENCE SOUTHWESTERLY ALONG SAID CENTER LINE TO THE WESTERLY PROLONGATION OF THE
SOUTH LINE OF SAID LOT 1; THENCE EASTERLY ALONG SAID PROLONGATION TO THE
SOUTHEASTERLY LINE OF SAID RAILWAY; THENCE NORTHEASTERLY ALONG SAID
SOUTHEASTERLY LINE TO THE TRUE POINT OF BEGINNING. 4 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner005.jpg]
____________ ALSO EXCEPT THAT PORTION LYING WITHIN PARCEL MAP L.A. NO.
2005-7700, FILED IN BOOK 362 PAGES 34 AND 35 OF PARCEL MAPS OF SAID COUNTY.
PARCEL 6: (PARCEL NO. 5550-013-001) THAT PORTION OF LOT I IN BLOCK OF A. GARDNER
TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 6, PAGE 107 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, LYING WESTERLY OF A LINE EXTENDING NORTHERLY AT RIGHT
ANGLES FROM THE SOUTH LINE OF SAID LOT I FROM A POINT IN SAID SOUTH LINE THAT IS
DISTANT EASTERLY 60.92 FEET FROM THE MOST WESTERLY CORNER OF SAID LOT. PARCEL 7:
AN EASEMENT TO BE USED IN COMMON WITH OTHERS FOR WALKWAY PURPOSES, OVER THE
EASTERLY 5 FEET OF THAT PORTION OF LOT I IN BLOCK I OF A. GARDNER TRACT, IN THE
CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 6, PAGE 107 OF SAID MAP
RECORDS, LYING WESTERLY OF A LINE EXTENDING NORTHERLY AT RiGHT ANGLES FROM THE
SOUTH LINE OF SAID LOT I FROM A POINT IN SAID SOUTH LINE THAT IS DISTANT
EASTERLY 65.92 FEET FROM THE MOST WESTERLY CORNER OF SAID LOT. PARCEL 8: (PARCEL
NO. 5550-013-020) THAT PORTION OF THE LOS ANGELES AND PACIFIC RAILWAY, 35 FEET
WIDE, AS SHOWN ON PLAT OF “A. GARNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 1, PAGE 20 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING AT THE MOST WESTERLY CORNER OF LOT
I OF SAID ‘A. GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”; THENCE EASTERLY ALONG
THE SOUTH LINE OF SAID LOT 1, A DISTANCE OF 60.92 FEET; THENCE NORTHERLY ALONG A
LINE DRAWN AT RIGHT ANGLES TO SAID SOUTH LINE, TO THE SOUTHEASTERLY LINE OF SAID
LOS ANGELES AND PACIFIC RAILWAY AND THE TRUE POINT OF BEGINNING; THENCE
NORTHWESTERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE, TO
THE CENTER LINE OF SAID RAILWAY; THENCE SOUTHWESTERLY ALONG SAID CENTER LINE TO
THE WESTERLY PROLONGATION OF THE SOUTH LINE OF SAID LOT I; THENCE EASTERLY ALONG
SAID PROLONGATION TO THE SOUTHEASTERLY LINE OF SAID RAILWAY; THENCE
NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE TO THE TRUE POINT OF BEGINNING. C.
As used herein, the term “Loan Documents” means the Note, Deed of Trust, the
Real Property Loan Agreement and Escrow Instructions dated October 18, 201 8,
the Loan Modification Agreement dated August 22, 2019, Assignment of Plans and
Permits, and any other documents executed in connection with the Loan. 5
Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner006.jpg]
D. The current outstanding principal balance is $8,700,000.00. E. Borrower has
requested an extension of the Maturity Date (as defined in the Loan Documents),
and Lender is willing to grant an extension of the Maturity Date upon the terms
and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, it is
agreed as follows: 1. Incorporation of Recitals. The Recitals set forth above
are true and correct. 2. Affirmation of Loan and Release. Borrower reaffirms all
of its obligations under the Loan Documents, and Borrower acknowledges that it
has no claims, offsets or defenses with respect to the payment of sums due under
the Loan Documents. 3. Amendment of Loan Documents. The Loan Documents are
hereby amended in the following particulars only: (a) MATURITY DATE: The
Maturity Date as set forth in the Note and all other Loan Documents is changed
to October 3 I, 2021. (b) INTEREST RATE: Borrower shall pay interest on the
unpaid principal balance of the Loan from and including November 1,2020 until
paid, at the rate of SEVEN and THREE TENTHS per cent (7.30%) per annum, payable
interest only, or more, monthly, continuing up to and including October 31,
2021, when the balance of principal and interest remaining unpaid shall be due
and payable. 4. Conditions Precedent to Loan Modification. Before this Agreement
becomes effective and any party becomes obligated under it, all of the following
conditions precedent shall have been satisfied at Borrower’s sole cost and
expense in a manner acceptable to Lender: (a) Lender shall have received a fully
executed original of this Agreement on or before October 15, 2020. 6 /øI
Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner007.jpg]
(b) A $87,000.00 fee shall have been paid to Lone Oak Industries, Inc.
(“Extension Fee”). Said Extension Fee is non-refundable. Upon execution of this
Agreement, Borrower authorizes Lender to debit $87,000.00 from Borrower’s
account (on file) in payment of said Extension Fee. 5. Lender Without Cost.
Lender shall be without cost or expense in this transaction, and Borrower shall
reimburse Lender for any costs or fees incurred in connection with this
Amendment. 6. No Prejudice. This Agreement shall not prejudice any rights or
remedies of Lender under the Loan Documents. 7. Loan Documents. Except as
specifically hereby amended, the Loan Documents shall remain unaffected by this
Agreement and all such documents shall remain in full force and effect. Nothing
in this Agreement shall impair the priority of the lien of the Deed of Trust,
which as hereby amended shall remain one deed of trust with one power of sale,
creating a first lien encumbering the Property. 8. General Release. In
consideration of, among other things, the forbearance provided herein, Borrower
and each of their heirs, assigns, successors, representatives and affiliated
corporations, partnerships, companies, associations, entities and persons
release Lender and any parent, subsidiary and affiliated corporations and
entities, owners, shareholders, directors, officers, employees, partners,
members, managers, agents, attorneys and representatives from any and all actual
or potential claims, obligations, debts and causes of action of any kind or
nature whatsoever, direct or indirect, whether known or unknown, anticipated,
suspected, fixed, conditional, or contingent that in any way relate to the Loan
Documents or the Action through the date of this Agreement, excepting only
claims arising from a breach of this Agreement. This release is meant to address
and settle all claims known or unknown that exist by Borrower/7/against Lender.
7 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner008.jpg]
___________ Borrower expressly waives any provisions of application law in the
State of California that contemplates otherwise. Borrower acknowledges that they
have been advised by legal counsel and is familiar with the provisions of
California Civil Code Section 1542. which provides as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or herfavor at the time of executing this release, which f known by
him or her must have materially affected his or her settlement with the debtor.”
Being aware of this code section. Borrower expressly waives and relinquishes all
rights and benefits which he may have thereunder as well as under any other
statute or common law principle of similar effect and that the releases provided
for in the Agreement are general releases in favor of the Lender. 9. Entire
Agreement. The Loan Documents, including this Agreement: (a) integrate all the
terms and conditions mentioned in or incidental to the Loan Documents; (b)
supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Agreement shall prevail. This Agreement shall form a part of each Loan
Document, and all references to a given Loan Document shall mean that document
as hereby modified. 10. Counterparts. This Agreement and any attached consents
requiring signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document. 11. Miscellaneous. If any court of
competent jurisdiction determines any provision of this Agreement or any of the
other Loan Documents to be invalid, illegal or unenforceable, that portion shall
be deemed severed from the rest, which shall remain in full force and effect as
though 8 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner009.jpg]
__________ the invalid, illegal or unenforceable portion had never been a part
of the Loan Documents, unless to do so would materially impair the rights of
Lender. This Agreement shall be governed by the Jaws of the State of California.
Executed as of the date first above written at Los Angeles, California.
BORROWER: SUNSET & GARDNER INVESTORS LLC, a Colorado limited liability company
By: SUNSET & GARDNER LA LLC, a Colorado limited liability company, Manager //1
By William R. Rothacker, Manager LENDER: LONE OAK FUND, LLC, a California
limited liability company By: LONE OAK INDUSTRIES INC., a California
corporation, Manager By_____________________________ James A. Rothstein,
President I, 9 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101_sunsetgardner010.jpg]
the invalid, illegal or unenforceable p01-lion had never been a part of the Loan
Documents, unless to do so would materially impair the rights of Lender. T’his
Agreement shall be governed by the laws of the State of California. Executed as
of the date first above written at Los Angeles, California. BORROWER: SUNSET &
GARDNER INVESTORS LLC, a Colorado limited liability company By: SUNSET & GARDNER
LA LLC. a Colorado limited liability company. Manager By William R. Rotliacker,
Manager LENDER: LONE OAK FUND, tIC, a California limited liability company By:
LONE OAK INDUSTRIES INC., a California corporation, Manager 9 Borrower Initials



--------------------------------------------------------------------------------



 